June 26, United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-3561 Attn:Jennifer Thompson, Branch Chief Division of Corporate Finance Mail Stop 3561 Re:Cadiz Inc. Form 10-K for the Fiscal Year Ended December 31, 2007 Filed March 14, 2008 File No. 0-12114 Dear Ms Thompson: On behalf of Cadiz Inc. (the "Company") and in response to the comments of the staff ("Staff") of the Securities and Exchange Commission (the "Commission") contained in your letter dated June 5, 2008 (the "Comment Letter") I submit this letter containing the Company's responses to the Comment Letter. The Company's responses to the Comment Letter correspond to the numbered comments in the Comment Letter. After your consideration of our responses to the Comment Letter, we would request that the proposed disclosure enhancements be made in all future filings, but that no amendments of prior filings be required. Form 10-K for the Year Ended December 31, 2007 Consolidated Financial Statements, page 37 Notes to the Consolidated Financial Statements, page 44 Note 2 – Summary of Significant Accounting Policies, page 46 Revenue Recognition, page 47 1.Staff Comment – It appears that all of your revenues are currently generated by crop sales.Please tell us how you considered the guidance in paragraph 10 of SFAS 67 when determining your revenue recognition policy.If you do not believe that your current revenues are generated by incidental operations, please explain to us, and briefly disclose to your investors somewhere appropriate in your filings, how you reached this conclusion as it may be unclear from your current disclosures. 1 Company Response – It is the Company's position that, for the reasons set forth below, revenues generated by crop sales are not revenues generated by "incidental operations".We have therefore determined that the guidance in paragraph 10 of SFAS 67 should not apply. In preparing its periodic financial statement filings, we have considered the guidance in Paragraph 10 of SFAS 67.SFAS 67 defines Incidental Operations as "Revenue-producing activities engaged in during the holding or development period to reduce the cost of developing the property for its intended use, as distinguished from activities designed to generate a profit or a return from the use of the property."We do not view the Company’s agricultural operations as incidental operations under this definition. In Note 1 to our Consolidated Financial Statements, we have indicated to the reader that the Company’s objective is to realize the highest and best use of our assets.Our primary assets consist of land and access to the underlying aquifer systems.We believe that the highest and best use of these assets at this time is the development of both agriculture and the water resources.Over the longer term, residential and commercial development could become economically attractive as well. While the majority of our efforts have been focused on the Cadiz Project in recent years; our agricultural operations remain a priority and have never been intended merely "to reduce the cost of developing the property for its intended use".Our agricultural operations are, in and of themselves, an intended use of the property.As noted in the Company's prior public filings, these agricultural operations have been designed to generate a profit from the use of the property.Crop prices have been rising recently, and we anticipate that further agricultural development on the Cadiz Ranch will become attractive as time passes. For these reasons, we have concluded that our agricultural activities are not "incidental operations" as defined in SFAS 67. We respectfully submit that our intention in Note 1 to our Consolidated Financial Statements was to indicate to the reader that there are both agricultural development capability and water storage and supply capability on our properties.We will further clarify this point to the reader by making the following amendment to our disclosure in Note 1 (amendment in italics): “The Company’s objective is to realize the highest and best use of these assets.In 1993, Cadiz acquired permits for up to 9,600 acres of agricultural development in the Cadiz Valley and the withdrawal of more than 1 million acre-feet of groundwater from the aquifer system underlying the property.The Company believes that the location, geology and hydrology of this property is uniquely suited for both agricultural development and the development of a groundwater storage and dry-year supply program to augment the water supplies available to Southern California”. 2 Note 3 – Property, Plant, Equipment and Water Programs, page 52 2.Staff Comment – We note on page 49 that your water programs are water rights and water storage and supply programs.We also note that the costs capitalized in water programs are costs expected to be recovered through future revenues and consist of direct labor, drilling costs, consulting fees for various engineering, hydrological, environmental and feasibility studies and other professional and legal fees.We also read at the bottom of page 49 that you review the valuation of your water program annually and have concluded that the carrying amount of the program was not impaired, despite the actions taken by Metropolitan.To help us better understand your conclusion with regards to the lack of impairment, please respond to the following comments: · We read at the bottom of page 49 that you expect to recover your costs through implementation of the Cadiz Project with other government organizations, water agencies and private water users.Please explain to us in more detail what your water assets are composed of, who these other water users are, and how you concluded that you would be able to recover your costs through projects with these other users.Please address each project separately in your response, including a description of the steps needed to complete each project, an estimate of capital needed to complete each project and the approximate time frame to completion. · Please tell us how you considered providing information similar to the above bullet point somewhere appropriate in your filing, as we believe this would be useful to your investors. · Please provide us with your 2007 impairment analysis of your water program assets under SFAS 144.Your response should include a discussion of the significant assumptions used in your analysis and why you believe your assumptions are reasonable, including explaining the impact of the Metropolitan lawsuit, if any, on your analysis. · Please explain to us whether any of the events that have occurred in 2008 related to the Metropolitan lawsuit have caused you to reassess your 2007 impairment analysis, and provide us with the reasoning behind your conclusion. Company Response – As described in Note 2 of our Consolidated Financial Statements, capitalized water project costs consist of direct labor, exploratory well drilling costs, consulting fees and expenses for various engineering, hydrological, environmental and feasibility studies, and other professional and legal fees.There is no other value attributed to water resources on the Company’s consolidated balance sheets.Water rights have not been purchased separately from the Company’s land holdings, so the initial cost of securing these rights is included in amounts shown under the “Land and Land Improvements” caption in Note 3 to the Consolidated Financial Statements. 3 There are three water projects for which costs have been capitalized: (1) the Cadiz Project; (2) the Piute Valley project; and (3) the Danby project.Each of these projects is described in Part 1, Item 1 of our most recent 10-K filing under the caption “Narrative Description of the Business – Water Resource Development”.Because of the deminimis nature of costs capitalized for the Piute Valley project (approximately $250,000) and the Danby project (approximately $3,000), we will focus our response on the Cadiz Project, which comprises the majority of water project costs capitalized (approximately $14 million). As prescribed in SFAS 144, impairment of this carrying value occurs if and when the carrying value of the asset or group of assets is not recoverable and exceeds fair value.The recoverability analysis is to be based on undiscounted, probability-weighted project cash flows.Thus, the Company’s impairment analysis is limited to an analysis of undiscounted, probability-weighted project cash flows and a determination whether the sum of such probability-weighted project cash flows is less than $14 million. Metropolitan member agencies and private utilities connected to the Metropolitan water distribution system are natural customers of the Cadiz Project and potential sponsors.Ever since Metropolitan elected not to proceed with the Cadiz Project in 2002, several of these agencies have been in regular contact with the Company.Water supplies in the Southwest are tight, and these agencies and utilities are actively seeking additional water supplies.The San Diego, Orange County and Los Angeles water agencies are among those aggressively implementing water conservation programs and seeking new water sources.At the same time, the Governor of the State of California has declared a water emergency and supports legislation that would provide over $10 billion of State bond funds for additional water storage.As noted in Item 1 of our 10-K report under “Narrative Description of the Business – Water Resource Development”, the Company is continuing discussions with these and other public agencies regarding their interest in participating in the Cadiz Project.However, no specific arrangements have been entered into with any of these entities. Nevertheless, existing market conditions ensure that the Cadiz Project would have significant value if the development can be completed, and we are confident that the $14 million of capitalized project costs will be recovered in a future development agreement with one or more water agencies or private utilities, thereby supporting the Company’s conclusion that the $14 million of capitalized project costs was and is not impaired. The Cadiz Project is one of the largest new ground water storage and dry-year supply projects that has been proposed in the State of California, and it has been structured as a public-private partnership.It is subject to a complex permitting and approval process during a time of rapidly changing environmental policies and priorities.The Company’s public filings have not included a detailed development plan, because our experience indicates that the process is not predictable and that the form and sequence of future steps are uncertain.However, the Company believes that it has provided meaningful disclosure concerning the steps that have been and are being taken to implement the Cadiz Project. 4 In general, the development plan has several elements: 1. Federal and state environmental permits 2. A pipeline right-of-way from the Colorado River Aqueduct to the project area 3. A storage and supply agreement with one or more public water agencies or private water utilities 4. Construction and working capital financing Our joint venture with Metropolitan addressed the first three of these elements, and these requirements would have been satisfied if the Metropolitan Board had voted to accept the pipeline right-of-way offered to the Cadiz Project by the Department of the Interior and had completed the environmental review process in October, In 2002, the construction cost of the Cadiz Project was estimated to be $150 million.We have not updated this estimate; however, we would expect the current cost to be 30-40% higher today, primarily due to higher energy and raw material costs.We continue to estimate that the construction period would be approximately 2 years. While our historical filings do not specifically address the project development path, we have consistently provided a narrative of the steps that the Company has been taking to complete the entitlement process.We have further mentioned the project financing need in the risk factors discussion.In future filings, we propose to add the following sentence at the end of the third paragraph in Note 1 of the Notes to the Consolidated Financial Statements - Description of Business (addition in italics): “… To this end, in 1997 Cadiz entered into the first of a series of agreements with the Metropolitan Water District of Southern California (“Metropolitan”) to jointly design, permit and build such a project (the “Cadiz Project”).In general, several elements are needed to complete the development: (1) federal and state environmental permits; (2) a pipeline right-of-way from the Colorado River Aqueduct to the project area; (3) a storage and supply agreement with one or more public water agencies or private water utilities; and (4) construction and working capital financing.” The Company’s impairment analysis is a two step process: (1) an analysis of the potential value of a water storage and dry-year supply project with the capacity and water quality of the Cadiz Project; and (2) an estimate of the probability that the value of the Cadiz Project will be realized.The estimate of project value is multiplied by the probability estimate to compute an expected value.This expected value is compared with the $14 million of capitalized project costs. An important foundation of the Cadiz Project value is the higher cost of other surface water storage alternatives.The capital cost of the Cadiz Project pipeline, spreading basins and well fields is dramatically lower than the cost of the land and the dams needed for a new surface reservoir of similar capacity.Diamond Valley Lake in Hemet, CA, is the last surface reservoir of significant size that has been built in California.The reservoir was completed and filled in 2003.Total storage capacity is 800,000 acre-feet, and the total project cost in 2003 was $1.9 billion.In contrast, the Cadiz Project has a storage capacity of 1 million acre-feet (2 million, if one includes temporary withdrawals of groundwater), and the capital cost of the project was estimated to be $150 million in 2003. 5 Water is an increasingly scarce resource in Southern California, as population growth creates higher demand, while a smaller allotment of Colorado River water, climate change and ecological constraints on water deliveries from the northern part of the state are reducing supply.Water supplies are increasingly tight, and water prices are rising rapidly. In 2001, the Company negotiated a water program contract structure with Metropolitan1.That agreement placed a $230 per acre-foot value on initial water transfers with a provision for upward adjustment by half the difference between that amount and “fair market value”, subject to certain limitations.At the time, the economics of these agreements were reviewed by several equity analysts specializing in the valuation of water companies.Charles Schwab & Co’s. Washington Research Group developed a detailed cash flow model that valued the contracts at $473 million.2While a future project would have a different set of financial arrangements, the trend of steadily increasing water demand and prices would indicate that the project value has not declined. In late 2007, the Company retained the services of David L. Sunding, Ph.D, a professor of agricultural and resource economics at UC Berkley and co-director of the Berkley Water Center.Dr. Sunding was retained to provide expert testimony on the value of the Cadiz Project to support the Company’s claim for damages in the lawsuit filed against Metropolitan.While Dr.
